Citation Nr: 1206985	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for left knee degenerative joint disease, status-post anterior cruciate ligament (ACL) tear repair, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran had unverified active service from August 1983 to February 1990.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that increased the evaluation for the Veteran's left knee degenerative joint disease, status-post ACL tear repair, to 50 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the evidence indicates that this claim requires additional development.  

The most recent VA examination was conducted nearly three years ago, in April 2009.  The Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Moreover, the physical findings shown by the April 2009 VA examination report are conspicuously dissimilar to the findings in a January 2008 VA examination report that was the basis for the Veteran's increased evaluation.  The January 2008 VA examination found that the Veteran's left knee range of motion was from -30 degrees to 90 degrees, with a 30 degree flexion contracture.  The Veteran could do only five range of motion repetitions with the left knee, incurring moderate pain and also a lack of extension of another 5 or 10 degrees.   The examiner noted that the knee was "quite painful on examination today...."  

By contrast, the April 2009 VA examination found that the Veteran's left knee range of motion was from zero to 90 degrees.  The examiner specified that the Veteran's extension was normal (0) degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.

In light of the age of the most recent VA examination, and the discrepancies in the January 2008 and April 2009 VA examination reports, the Board finds that this claim warrants another VA examination.  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board also observes that the most recent VA treatment records are dated in May 2009.  Subsequent VA treatment records would be necessary for the proper adjudication of this claim.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated after May 7, 2009.  

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected left knee degenerative joint disease, status-post ACL tear repair.  The claims file must be made available to the examiner.  The examination should comply with VA protocols for the appropriate examination.  

The examiner is requested to address whether the Veteran's service-connected left knee degenerative joint disease, status-post ACL tear repair, prevents him from securing and following a substantially gainful occupation, considering his background, including his employment (as a barber) and educational history.

A complete rationale for all opinions expressed must be provided.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


